RYDER, Acting Chief Judge.
Elizabeth Simpson has raised two issues in this appeal, only one of which requires reversal. We affirm the trial court’s decision except as to the award of attorney’s fees to Mrs. Simpson’s legal counsel.
The trial court ordered Mr. Simpson to pay to Mrs. Simpson’s attorneys $300.00 as partial payment of her attorneys’ fees. There is no evidence in the record concerning the reasonableness of that award. Dickerson v. Dickerson, 395 So.2d 1252 (Fla. 1st DCA 1981); Tanner v. Tanner, 391 So.2d 305 (Fla. 4th DCA 1980); Feldman v. Feldman, 390 So.2d 1231 (Fla. 3d DCA 1980). Both parties concede that the trial court erred in awarding the fees without taking evidence as to reasonableness.
We, therefore, remand this cause for the taking of evidence pertinent to a determination of Mrs. Simpson’s need for, and Mr. Simpson’s ability to pay, an award of attorneys’ fees to Mrs. Simpson’s counsel, as well as a determination of a reasonable amount of attorneys’ fees if it is found that Mr. Simpson is to pay for any part of Mrs. Simpson’s attorneys’ fees.
AFFIRMED in part, REVERSED in part, and REMANDED.
DANAHY and LEHAN, JJ., concur.